Title: To Benjamin Franklin from Peter Franklin, 21 February 1765
From: Franklin, Peter
To: Franklin, Benjamin


Dear Brother
Philada. Feb. 21st 1765
I wrote to you about the Begining of Jany. which gave Account of the weather and wind we Had from the Time of Youre Departure to that Time, Which was Fine and Very Pleasant, Hope you Injoyed the same. Sister and Dear Salley, with a Number of your Frends Lookd for advice From you By the December Packet. But as Youre Ship Had no Business to Touch at Falmouth you would undoubtedley Pas By, and before Letters Could Reach Falmouth from London the Packet mite Gain Half Her Passage and for my own Part I Being Aquaintd with Sea affairs I Had no Dependence on advice So Soon But shall Look Hard By the Jany Packet. We Have Had a Terreble Hard Cold winter with much Snow and Ice. Mr. Foxcrof Sent advice of His being or Coming up for Philadelphia about the Begining of this month, But the Snow Being so Exceding High He’s Pospond His Journey Till Better weather. He writs that His Brother is arivd From England. Wee Cant Expect Him Here before Next may, as He Has Business there of His Brother’s Detains Him. We Dont think it Propper to Let Ephe Leave us so soon as wee Talked to you about. He Has wrote to you and Gives the Pertickler Reasons for It. And as you Have an Office that Lieth Dead in Mr. Parkers Hand, (that, that Cousen Benja Mecom Improvd) Ephe Frann Brown, would be glad to Hire, and if you Consent that He should Have It Pleas to Write to Mr. Parker to Deliver the Same. Sister, Dear Salley and all the Fammily are well. Cousen Billey and His Fammily are we Hear Likewise In Health. My wife with Ephe F Brown Send There Love and Good wishise for youre Health and Happyness with youre Affectnet Brother
Peter Franklin
Pleas to Excuse Deficienteness as the Post Is Just agoing out. PFFor Binjn Franklin Esqr
 
Endorsed: Bro Peter F.
